POLEN, Judge,
concurring specially.
While I agree that the judgment of dismissal with prejudice must be affirmed, I would certify the following question to the Supreme Court of Florida as being of great public importance:
SHOULD A CAUSE OF ACTION BE RECOGNIZED FOR TORTIOUS WRONGFUL DISCHARGE (FROM EMPLOYMENT OTHERWISE TERMINABLE AT WILL), IN VIOLATION OF PUBLIC POLICY WHERE AN EMPLOYEE IS FIRED BECAUSE OF HER PARTICIPATION IN A LAWSUIT WHICH REQUIRES THAT THE EMPLOYEE’S EARNING RECORDS BE PRODUCED BY THE EMPLOYER PURSUANT TO A SUBPOENA?